                     UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF WISCONSIN


NOVUM STRUCTURES, LLC,

                           Plaintiff,

             v.                                       Case No. 16-CV-1568

LARSON ENGINEERING, INC. and
IRONSHORE SPECIALTY INSURANCE CO.

                           Defendants.


     REPORT AND RECOMMENDATION THAT THE PLAINTIFF’S
     MOTION FOR PARTIAL SUMMARY JUDGMENT BE DENIED


1. Background and Facts

      With its granite exterior and five-story Corinthian columns, Northwestern

Mutual’s neoclassical headquarters has been an imposing Milwaukee landmark since

1914. Over the subsequent century the company expanded its footprint with the

construction of additions and adjacent buildings. In 2014 Northwestern Mutual

undertook a project to significantly alter its Milwaukee campus. The project included

the demolition of a 16-story building and the construction of a 32-story tower in its

place. The project also included enclosing the courtyard of the original headquarters

building with a glass covered atrium supported by a steel structure.
       Novum Structures, LLC was hired to build the glass enclosed atrium. (ECF No.

32, ¶ 8.) As it had done many times since at least 1999, Novum called on Larson

Engineering, Inc. to assist in the project. (ECF No. 32, ¶ 10.) The two companies had no

written contract (ECF Nos. 32, ¶ 13; 35-1, ¶ 12), and they now dispute the nature of

Larson’s engagement. Novum contends Larson was the “engineer of record” on the

atrium project. (ECF No. 32, ¶ 12.) Larson asserts that it was hired merely to conduct a

peer review of Novum’s design drawings to ensure they conformed to the local

building code. (ECF Nos. 32, ¶ 12; 35-1, ¶ 21.)

       In December 2014 Novum prepared a set of design drawings and supporting

calculations for the atrium’s steel structure. (ECF No. 32, ¶ 15.) Novum sent the

documents to Larson engineer Kevin Schultz, who reviewed them and responded with

comments and questions. (ECF No. 32, ¶¶ 16-17.) After his comments and questions

were resolved by Novum, Schultz arranged to have his colleague, Kesh Ramdular,

stamp (sometimes called seal) the drawings and calculations. (ECF No. 32, ¶ 18.)

According to Novum, stamping is the process by which the engineer of record, after

reviewing the structural design documents, affirms that the design of the structure is

adequate and safe. (ECF No. 32, ¶ 23.) Larson disputes that it was the engineer of

record; it says that the stamp merely reflected Ramdular’s conclusion that the drawings

met the local building code. (ECF No. 31 at 2.) Ramdular stamped the drawings




                                             2
because, unlike Schultz, he was licensed in Wisconsin as a professional engineer. (ECF

No. 32, ¶ 19.)

       The drawings that Larson reviewed did not specify the sort of weld that would

be used with respect to the roof trusses where they connected to the edge beam. (ECF

No. 32, ¶ 34.) Novum designed those welds itself and had another company fabricate

the trusses and beams in accordance with drawings that Novum did not provide to

Larson for its review. (ECF No. 35-1, ¶¶ 9-10, 39.)

       In January 2016, during construction, ice built up in the connection boxes,

“which are locations where certain trusses connect to the edge beams.” (ECF No. 35-1,

¶ 9.) The ice build-up led to cracks in the welds. (ECF No. 35-1, ¶ 27.) Novum does not

claim that Larson was negligent for failing to include a weld design that would have

sustained the ice pressures (ECF No. 35 at 2, 10); it appears undisputed that any weld

design would have cracked given the ice infiltration (ECF No. 31 at 8-9, 17-19). The ice

build-up was merely fortuitous in that it spurred an investigation which revealed that

the design included welds that were insufficient for the loads. (ECF Nos. 32, ¶ 39; 35 at

2, 10-11.)

       Novum filed this action alleging Larson was negligent and breached its contract

with Novum when it stamped “plans that called for truss welds that were insufficient to

meet the structural demands of the building to be constructed.” (ECF No. 1, ¶¶ 19, 24.)




                                             3
2. Summary Judgment Standard

       “The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A fact is “material” only if it “might affect the

outcome of the suit” and a dispute is “genuine” only if a reasonable factfinder could

return a verdict for the non-movant. Anderson v. Liberty Lobby Inc., 477 U.S. 242, 248

(1986). In resolving a motion for summary judgment, the court is to “construe all

evidence and draw all reasonable inferences from the evidence in” favor of the non-

movant. E.Y. v. United States, 758 F.3d 861, 863 (7th Cir. 2014) (citing Gil v. Reed, 535 F.3d

551, 556 (7th Cir. 2008); Del Raso v. United States, 244 F.3d 567, 570 (7th Cir. 2001)). “The

controlling question is whether a reasonable trier of fact could find in favor of the non-

moving party on the evidence submitted in support of and [in] opposition to the motion

for summary judgment.” White v. City of Chi., 829 F.3d 837, 841 (7th Cir. 2016).

3. Analysis

   3.1. Negligence

       Under Wisconsin common law, a professional such as an engineer has a duty to

exercise “the standard of care ordinarily exercised by the members of that profession.”

Milwaukee Partners v. Collins Eng'rs, Inc., 169 Wis. 2d 355, 362, 485 N.W.2d 274, 277 (Ct.

App. 1992) (quoting A.E. Inv. Corp. v. Link Builders, Inc., 62 Wis. 2d 479, 489, 214 N.W.2d

764, 769 (1974); Helmbrecht v. St. Paul Ins. Co., 122 Wis. 2d 94, 111-12, 362 N.W.2d 118,



                                              4
128 (1985)); see also Shipman v. State, 43 Wis. 381, 390 (1877); Restat 2d of Torts, § 299A

(1979). But that does not mean that an engineer’s drawings must be perfect and free

from mistakes or defects. Shipman, 43 Wis. at 390-91; see also Smith v. Walsh Constr. Co. II,

LLC, 95 N.E.3d 78, 90 (Ind. Ct. App. 2018) (quoting Mayberry Cafe, Inc. v. Glenmark

Constr. Co., 879 N.E.2d 1162, 1173 (Ind. Ct. App. 2008));

       According to Novum, by stamping the drawings Novum provided to it, Larson

acknowledged that it was the engineer of record. As a result, it bore overall

responsibility for the design of the atrium. (ECF No. 26 at 12 (all citations reflect the ECF

pagination).) “An engineer of record like Larson must review and approve the shop and

erection drawings for a steel structure, including any weld connections and their effects

on the structural system at issue, as the engineer of record has responsibility for the

adequacy and safety of the entire structure, no matter who designed the components

and connections of the structure…. Passively reviewing only the drawings Novum

submitted did not suffice.” (ECF No. 35-1, ¶ 10.) This duty was nondelegable, meaning

Larson alone bears responsibility for any error in the drawings. (ECF No. 26 at 13 (citing

Arsand v. Franklin, 83 Wis. 2d 40, 54 n.8, 264 N.W.2d 579, 586 (1978)).)

       Larson responds that Novum is placing undue weight on the stamp and

overlooking their historical relationship. According to Larson, its role had long been to

“peer review” drawings Novum submitted to it to ensure that they met the minimum

requirements of the jurisdiction’s building code. (ECF No. 31 at 12.) Larson’s sealing of



                                             5
the drawings provided to it simply verified that the drawings met the minimum

standards for the jurisdiction’s building code. (Id.) Had it considered Larson to be the

engineer of record, Novum would have provided the weld-depicting fabrication

drawings to Larson. (Id.) At a minimum, Larson contends, issues of fact exist as to

whether Larson was serving as the engineer of record for the atrium project, which

precludes entering summary judgment for Novum. (Id.)

       Novum argues that, even if Larson’s duty of care was merely as a “peer

reviewer,” it still was negligent. (ECF No. 26 at 16.) According to Novum, even a peer

reviewer would have been obligated to identify any missing structural information in

the plans it was reviewing. (ECF No. 26 at 16.)

       As suggested by the lack of citation in its briefs to any authority recognizing its

theory that Larson is liable as a result of having stamped the drawings which Novum

provided to it, Novum’s theory appears novel. In an effort to establish the duty of care

Larson owed it, Novum points to Wisconsin statutory and administrative code

provisions regarding an engineer stamping design drawings. (ECF No. 26 at 13-14

(discussing Wis. Stat. § 443.17 and Wis. Admin. Code. § A-E8.10(1)).) Statutes and

regulations may indicate the duty of care expected of a professional. See Chapman by

Chapman v. Mut. Serv. Cas. Ins. Co., 35 F. Supp. 2d 699, 705 (E.D. Wis. 1999) (citing Grube

v. Daun, 173 Wis. 2d 30, 52, 496 N.W.2d 106, 113 (Ct. App. 1992); Meas v. Young, 142 Wis.

2d 95, 417 N.W.2d 55 (Ct. App 1987)).



                                            6
      Wisconsin Statute § 443.17 provides:

      No person who is registered under this chapter to practice … professional
      engineering may impress his or her seal or stamp upon documents which
      have not been prepared by the person or under his or her direction and
      control, knowingly permit his or her seal or stamp to be used by any other
      person or in any other manner knowingly aid or abet the unauthorized
      practice of … professional engineering … by persons not authorized
      under this chapter.

Similarly, Wisconsin’s Administrative Code Section A-E 8.10(1) provides:

      No … professional engineer … may sign, seal or stamp any plans,
      drawings, documents, specifications or reports for architectural, landscape
      architectural, professional engineering or design practice which are not
      prepared by the registrant or under his or her personal direction and
      control.

      The above-quoted provisions prohibit an engineer from stamping drawings that

were not prepared under his direction and control. If he does so, he is subject to

professional discipline. See Examining Bd. of Architects, Prof'l Eng'rs, Designers & Land

Surveyors of Wis. v. Schuurmans, 99 Wis. 2d 806, 301 N.W.2d 461 (Ct. App. 1980)

(unpublished). However, Novum argues that the provisions also establish that an

engineer who stamps a drawing is liable as if that drawing were prepared under his

“personal direction and control.” Moreover, Novum argues that this liability extends

not only to innocent third parties who were unaware that the stamping engineer did not

prepare the drawing but also to a party who knew that the engineer’s review was

limited or knew the engineer had not actually reviewed the entire design.




                                             7
       The court finds Novum’s arguments stray far from the text and intent of the

relevant statute and regulation. Although the court accepts that the provisions are

relevant to the general standard of care owed by a professional engineer, the court is not

persuaded that the provisions establish that Larson is liable to Novum for errors in the

weld design, which was not depicted on the drawings Larson stamped. This is

especially true when, as here, the plaintiff is aware that the engineer did not design or

review the relevant detail or component which was not included in the drawings the

engineer stamped.

       In an effort to show that Larson’s duty of care extended to drawings beyond just

those provided to it, Novum attempts to show that, by stamping the drawings, Larson

was the “engineer of record” for the overall project. However, Novum has not

established that “engineer of record” is an established term of art with a fixed and

universally accepted understanding or a scope of duties that necessarily attach. Thus,

the court finds Novum has failed to establish that stamping a design document

necessarily includes the duty to review and ensure the propriety of components

necessary to that design. More than the semantics of the label attached to Larson’s role,

what matters is the understanding between and the reasonable expectations of the

parties.

       Evidence of this understanding can be found in the testimony Novum presents

of certain Larson employees. For example, Ramdular, the Larson engineer who stamped



                                            8
the drawings, agreed at his deposition that by stamping the plans he has “professional

responsibility if the design does not meet the standards of the applicable building

code[.]” (ECF Nos. 26 at 6; 32, ¶ 20.) Ramdular testified that he understood that if he

made a mistake in a design he stamped and the design did not comply with the

applicable building code, he would be responsible. (ECF Nos. 26 at 6; 32, ¶ 20.) This

testimony is consistent with Larson’s position that its review was limited to the

drawings Novum provided and Ramdular’s stamp reflected only his professional

judgment that those drawings complied with the local building code.

       Further, Ramdular stated that Schultz, Ramdular’s colleague who actually

reviewed the plans, would have questioned Novum’s engineers and done the

calculations himself if the plans did not include details as to whether the welds were

sufficient to carry the load. (ECF Nos. 26 at 8-9; 32, ¶ 36.) Shultz, however, testified that

it was unnecessary to do any calculations of the welds because he assumed the welds

were complete joint penetrating welds, a type of weld that is as strong as the base

material. Thus, it was necessary only to assess the load-bearing strength of the base

material. (ECF Nos. 31 at 3; 30-1 at 15.)

       The court finds that disputes of material fact preclude summary judgment in

Novum’s favor. Novum has failed to show that Larson’s duty in reviewing Novum’s

work included seeking out the drawings depicting the weld and ensuring those welds

were sufficient to carry the loads.



                                             9
       To the extent the nondelegable duty doctrine, see, e.g., Chapman by Chapman v.

Mut. Serv. Cas. Ins. Co., 35 F. Supp. 2d 699, 706-07 (E.D. Wis. 1999), may be relevant to an

engineer stamping design documents, the court cannot say that public policy behind

that doctrine supports its application as between sophisticated peers. The parties could

agree to limit Larson’s duties to Novum, and, given their historic relationship, a

reasonable finder of fact could conclude that they agreed to do just that. That is, a

reasonable jury could conclude that Larson’s obligations to Novum did not include

ensuring the integrity of design documents Novum never gave to Larson. By stamping

the design documents provided to it, Larson was certifying merely that those specific

documents met the standards of the relevant building code.

       Moreover, the nondelegable duty doctrine does not preclude a defendant from

seeking contribution from a joint tortfeasor. Barry v. Emplrs. Mut. Cas. Co., 2001 WI 101,

¶44, 245 Wis. 2d 560, 630 N.W.2d 517. A reasonable finder of fact could conclude that,

by designing the deficient weld and never submitting those plans to Larson for review,

Novum was, at a minimum, jointly liable for the costs of the repair.

       In sum, the court finds that Novum has failed to demonstrate that, as a matter of

law, Larson owed Novum a duty that included ensuring the sufficiency of the welds

used to connect the trusses to the edge beam.




                                            10
   3.2. Contract

       Novum also alleges that Larson breached their contract by approving drawings

that did not include the weld details. In the absence of a written contract to which the

court may turn to assess the scope of Larson’s responsibilities, Novum argues that there

is no dispute that Larson agreed to be the engineer of record. It argues that Larson did

not meet its obligations because it approved drawings “that contained no details for

structurally critical welds.” (ECF No. 26 at 20.)

       If Novum contracted with Larson for Larson to undertake a complete review of

Novum’s design, Larson may have breached this contract by not reviewing the weld

designs. However, given the fact that Novum did not provide the weld designs to

Larson, a question of fact exists as to whether a review of the weld designs was within

the scope of the parties’ contract.

       For the same reason that Novum is not entitled to summary judgment on its tort

claim, it likewise is not entitled to summary judgment on its contract claim: disputes of

material fact exist as to the scope of Larson’s obligations to Novum. There is evidence

from which a reasonable finder of fact could conclude that Novum and Larson agreed

that Larson would review only those drawings which Novum provided to it and ensure

that they complied with the local building code.

       IT IS THEREFORE RECOMMENDED that Novum Structures, LLC’s “Motion

for Partial Summary Judgment” (ECF No. 25) be denied.



                                             11
       Your attention is directed to 28 U.S.C. § 636(b)(1)(B) and (C) and Fed. R. Civ. P.

72(b)(2) whereby written objections to any recommendation herein or part thereof may

be filed within fourteen days of service of this recommendation. Failure to file a timely

objection with the district court shall result in a waiver of your right to appeal.

       Dated at Milwaukee, Wisconsin this 30th day of April, 2019.



                                                  _________________________
                                                  WILLIAM E. DUFFIN
                                                  U.S. Magistrate Judge




                                             12
